Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 23, 2021 & August 19, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BOK (US 2018/0089485).

As per claim 2 BOK depicts in figure and discloses:    A mobile device comprising: a display PNL having a plurality of light emitting pixels distributed over a display area DA, the display area DA having, a first pixel region A1 having a first number of light emitting pixels PX1; and a second pixel region A2 that is first pixel region A1 and has a second number of light emitting pixels PX2; wherein, the first pixel region A2 and the second pixel region A2 are the same size; and the first number of light emitting pixels PX1 is different than the second number of light emitting pixels PX2. { [0094] In exemplary embodiments, the size of the first pixel PX1 in the first area A1 may be substantially the same as the size of the second pixel PX2 in the second area A2. Therefore, the number of first pixels PX1 per unit area in the first area A1 may be substantially the same as the number of second pixels PX2 per unit area in the second area A2. Accordingly, the resolution of an area (i.e., the first area A1) in which the fingerprint sensor is disposed may be substantially the same as the resolution of an area (i.e., the second area A2) in which the fingerprint sensor is not disposed.}

 As per claim 3 BOK depicts in figure 4B and discloses:    The mobile device of claim 2, further comprising: an opaque backing IL behind the display and defining an aperture OPN for light to pass through; and an optical imaging array FPS behind the aperture OPN; wherein, the aperture OPN is positioned behind the first pixel region A1.

As per claim 4 BOK depicts in figure 3 and discloses:    The mobile device of claim 2, wherein the first pixel region A1 has light emitting pixels with a greater first inter-pixel distance than a second inter-pixel distance of light emitting pixels in the second pixel region A2.

As per claim 5 BOK depicts in figure 3 and discloses:    The mobile device of claim 2, further comprising: an opaque backing IL behind the display and defining an aperture OPN for the display; and an optical imaging array FPS behind the aperture OPN; wherein, the first number of light emitting pixels PX1 is less than the second number of light emitting pixels PX2.

As per claim 6 BOK depicts in figure 3 and discloses:    The mobile device of claim 2, wherein: the first number of light emitting pixels PX1 of the first pixel region A1 is arranged in a first grid pattern; the second number of light emitting pixels PX2 of the second pixel region A2 is arranged in a second grid pattern; and a first distance between the first number of light emitting pixels PX1 arranged in the first grid pattern is two times that of a second distance between the second number of light emitting pixels PX2 arranged in the second grid pattern.

 As per claim 7 BOK depicts in figure 3 and discloses:    The mobile device of claim 2, further comprising a third pixel region defining a transition region between the first pixel region A1 and the second pixel region A2. { Note: the “third pixel region”, which is able to be part of region A2 and/or A1 has not been defined with any specificity to overcome that which is shown in figure 3 and disclosed in BOK}

As per claim 8 BOK depicts in figure 3 and discloses:    The mobile device of claim 7, wherein the transition region includes a third number of light emitting pixels that is greater than the first number of light emitting pixels PX1 and less than the second number of light emitting pixels PX2. { Note: the “third pixel region”, which is able to be part of region A2 and/or A1 has not been defined with any specificity to overcome that which is shown in figure 3 and disclosed in BOK}

As per claim 9 BOK depicts in figure 3 and discloses:    The mobile device of claim 7, wherein the transition region surrounds a perimeter of the first pixel region A1. { Note: the “third pixel region”, which is able to be part of region A2 and/or A1 has not been defined with any specificity to overcome that which is shown in figure 3 and disclosed in BOK}

As per claim 10 BOK depicts in figure 3 and discloses:    The mobile device of claim 7, wherein: the first pixel region A1 has a first fixed pitch between each of the light emitting pixels of the first number of light emitting pixels PX1; and the second pixel region A2 has a second fixed pitch between each of the light emitting pixels of the second number of light emitting pixels PX2.

As per claim 11. BOK discloses:    The mobile device of claim 10, wherein the third pixel region has varying pitches between different pairs of light emitting pixels in a third number of light emitting pixels. { Note: the “third pixel region”, which is able to be part of region A2 and/or A1 has not been defined with any specificity to overcome that which is shown in figure 3 and disclosed in BOK}

As per claim 12 BOK depicts in figure 3 and discloses:    An electronic device, comprising: a housing; a substrate defining an exterior surface of the housing; a display PNL within the housing and below the substrate defining an active display area DA with a high optical transmissivity region and a low optical transmissivity region offset from the high optical transmissivity region, the display comprising: a first pixel density A1 in the high optical transmissivity region; and a second pixel density A2 in the low optical transmissivity region, wherein the first pixel density A1 is different than the second pixel density A2.

As per claim 13. BOK depicts in figure 4B and discloses:    The electronic device of claim 12, wherein the display further comprises: a backing IL coupled to the display and defining an aperture OPN for the high optical transmissivity region; and an optical imaging array FPS optically coupled to the high optical transmissivity region within the aperture OPN, the optical imaging array FPS configured to receive light transmitted through a transparent substrate { [0079] For example, the substrate SUB may include at least one material selected from polystyrene, polyvinyl alcohol, polymethylmethacrylate, polyethersulfone, polyacrylate, polyetherimide, polyethylene naphthalate, polyethylene terephthalate, polyphenylene sulfide, polyarylate, polyimide, polycarbonate, triacetate cellulose, and cellulose acetate propionate. However, the material forming the substrate SUB may be variously changed, and the substrate SUB may be made of a glass fiber reinforced plastics (GFRP), or other materials known in the art . . .  [0101] The transmission area TA may have opening OPN so that light passes through the transmission area TA, and light is not emitted since the first sub-pixels are not disposed therein. The transmission area TA forms a path through which light or an ultrasonic wave moves to the fingerprint sensor FPS without interference from emitted light from a pixel. } and the high optical transmissivity region of the display.

 As per claim 14 BOK depicts in figure 3 and discloses:    The electronic device of claim 12, wherein: the first pixel density A1 comprises a first set of light emitting pixels in a first area; the second pixel density A2 comprises a second set of light emitting pixels in a second area that does not overlap the first area.

 As per claim 15 BOK depicts in figure 3 and discloses:    The electronic device of claim 12, wherein: the first pixel density A1 comprises a first set of light emitting pixels; the second pixel density A2 comprises a second set of light emitting pixels; the first pixel density A1 is less than the second pixel density A2; the first set of light emitting pixels is arranged in a first grid pattern; the second set of light emitting pixels is arranged in a second grid pattern; and the first grid pattern omits a first subset of light emitting pixels of the first set of light emitting pixels when compared with the second grid pattern.

 As per claim 16 BOK depicts in figure 3 and discloses:    The electronic device of claim 12, wherein: the first pixel density A1 comprises a first set of light emitting pixels arranged in a first pattern; and the second pixel density A2 comprises a second set of light emitting pixels arranged in a second pattern that is different than the first pattern. 

 As per claim 17 BOK depicts in figure 3 and discloses:    The electronic device of claim 12, further comprising a pixel density transition region between the first pixel density A1 and the second pixel density A2, wherein the pixel density transition region has a third pixel density between the first pixel density A1 and the second pixel density A2. { Note: the “third pixel region”, which is able to be part of region A2 and/or A1 has not been defined with any specificity to overcome that which is shown in figure 3 and disclosed in BOK}

 As per claim 18 BOK depicts in figure 3 and discloses:    The electronic device of claim 11, wherein: the first pixel density A1 is a lower pixel density than the second pixel density A2.

 As per claim 19 BOK depicts in figure 3 and discloses:    An electronic device, comprising: a display stack comprising: a substrate SUB; an array of light-emitting diodes DA disposed onto the substrate SUB and defining an array of subpixel groups PX1 & PX2, wherein a first subpixel group PX1 has a first pixel density A1 region and a second subpixel group PX2 has a second pixel density A2 region, and the second subpixel group PX2 is offset from the first subpixel group PX1, each subpixel group comprising: a red subpixel SP3; a blue subpixel SP1; and a green subpixel SP2 { figures 4A & 5A }; wherein: the first pixel density region A1 has a different density of pixels than the second pixel density region A2.

 As per claim 20 depicts in figure 3 and BOK discloses:    The electronic device of claim 19, wherein: the first pixel density region A1 is a high transmittance region; and the second pixel density region A2 is a low transmittance region.

 As per claim 21 BOK depicts in figure 3 and discloses:    The electronic device of claim 19, wherein: the first pixel density A1 region comprises a first set of light emitting pixels arranged in a first pattern; and the second pixel density A2 region comprises a second set of light emitting pixels arranged in a second pattern that is different than the first pattern.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



DDD